The first count in the indictment charged that the defendant manufactured prohibited liquor, but as to this count the court gave the affirmative charge for the defendant, which eliminates all questions arising under that charge.
As to the second count, the evidence for the state, and the only evidence, as to a still is that there was found, "A lard can with a hole cut in the top of the lid; a trough with a hole in each end of it; a pipe about 100 yards away hanging in a tree." There was no evidence that either one or all of these articles were suitable or commonly used in manufacturing liquor, so as to make out a prima facie case under section 1, Acts 1919, p. 1086.
Under authority of Wilson v. State (Ala.App.) 100 So. 914;1
State ex rel. Davis, 211, Ala. 574, 100 So. 917, and authorities there cited, the judgment in this case is reversed and the cause is remanded.
Reversed and remanded.
1 Ante, p. 62.